980 So. 2d 377 (2007)
Todd Olen EASTERWOOD
v.
STATE.
CR-04-2205.
Court of Criminal Appeals of Alabama.
August 31, 2007.
William A. Short, Jr., Bessemer, for appellant.
Troy King, atty. gen., and Jack W. Willis, asst. atty. gen., for appellee.

After Remand from the Alabama Supreme Court
WELCH, Judge.
Pursuant to the direction of the Alabama Supreme Court in Ex parte Easterwood, 980 So. 2d 367 (Ala.2007), the judgment of the circuit court is reversed and this cause is remanded for a new trial.
REVERSED AND REMANDED.
BASCHAB, P.J., and McMILLAN, SHAW, and WISE, JJ., concur.